Citation Nr: 0503686	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  03-03 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether the appellant has submitted new and material 
evidence to reopen a claim for service connection for a 
psychiatric disorder, to include major depression.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a psychiatric 
disorder other than PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty from January 1989 to 
September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

A hearing was held before the undersigned Member of the Board 
sitting at the RO, in November 2004.  A transcript of the 
hearing testimony has been associated with the claims file.


FINDINGS OF FACT

1.  In an unappealed RO decision, dated in October 1997, the 
veteran's claim of entitlement to service connection for 
emotional problems was denied.

2.  The evidence received since the RO's October 1997 
decision denying the veteran's claim for service connection 
for emotional problems bears directly and substantially upon 
the specific matter under consideration, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The veteran did not engage in combat with the enemy.

4.  The veteran's claims file does not contain credible 
supporting evidence which confirms that the veteran's claimed 
in-service stressors occurred.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
RO's October 1997 decision denying the appellant's claim for 
service connection for emotional problems; the claim for 
service connection for a psychiatric disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).

2.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, (West 2002); 38 C.F.R. § 3.304 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There was a significant change in the law on November 
9, 2000, at which time the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  In 
this decision, the Board has reopened the veteran's claim for 
a psychiatric disorder (other than PTSD), and directed that 
additional development be undertaken.  Therefore, any further 
discussion of whether VA has complied with the VCAA as to 
this issue at this time would be premature, and the following 
discussion is limited to the claim for service connection for 
PTSD.

VA must notify the veteran of evidence and information 
necessary to substantiate his claims and inform him whether 
he or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the evidence and 
information necessary to substantiate his claims in the 
rating decision dated in July 2002; the statement of the 
case, dated in January 2003; the four supplemental statements 
of the case; and a letter dated in July 2001.  These 
documents included a summary of the evidence in the case; 
citation to pertinent laws and regulations; and a discussion 
of how they affect the decision.  The RO explained why the 
evidence was insufficient under applicable law and 
regulations to grant the benefits sought.

VCAA notice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request the claimant 
to provide any evidence in his or her possession that 
pertains to the claim.  The July 2001 letter specifically 
invited the veteran to give VA any additional evidence he had 
regarding the issues on appeal. 

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The 
veteran has been afforded an examination for PTSD.  His claim 
for PTSD has been denied for lack of a verified stressor, to 
include lack of verification of participation in combat.  The 
Board thus finds that the available medical evidence is 
sufficient for an adequate determination.  Further, the 
veteran has not identified any outstanding medical records.  
Therefore, the Board finds that the duty to assist and the 
duty to notify provisions of the VCAA as to the PTSD claim 
addressed in this decision have been fulfilled.  

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  This requirement 
has been satisfied in this case. 

Whether the veteran has submitted new and material evidence 
to reopen a claim for service connection for a psychiatric 
disorder, to include major depression.

Analysis.  The Board initially notes that the veteran has 
presented a claim for service connection for a psychiatric 
disorder which has been reopened and remanded for additional 
development in this decision.  The term "psychiatric 
disorder" as used herein is therefore intended to encompass 
all acquired psychiatric disorders other than PTSD.

A review of the claims files shows that in October 1997, the 
RO denied the appellant's claim for service connection for 
emotional problems.  There was no appeal, and this decision 
became final.  See 38 U.S.C.A. § 7105(c).

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. § 
5108.

In November 2000, the appellant applied to reopen this claim.  
In July 2002, the RO denied the claim after determining that 
new and material evidence had not been presented.

When presented with a claim to reopen a previously finally 
denied claim, VA must determine if new and material evidence 
has been submitted.  38 C.F.R. § 3.156 (2001).  New and 
material evidence is defined as follows: [E]vidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Id.

Recently new VA regulations have been adopted which implement 
more stringent criteria to be met in order to reopen a 
previously denied claim with new and material evidence.  
However, the new, more stringent, regulations are applicable 
to claims filed on and after August 29, 2001.  In the present 
case the veteran filed his claim to reopen in November 2000, 
which means that he only needs to meet the old criteria to 
reopen his claim.  

The most recent and final denial of this claim was the RO's 
decision dated in October 1997.  Therefore, the Board must 
determine if new and material evidence has been submitted 
since the RO's October 1997 decision.  See 38 U.S.C.A. § 
5108.  When determining whether the evidence is new and 
material, the specified basis for the last final disallowance 
must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The evidence of record at the time of the October 1997 RO 
decision consisted of the veteran's service medical records; 
post service medical records including private and VA 
treatment records; records of VA examinations; and various 
lay and medical statements.  The veteran's service medical 
records showed that he received a mental status evaluation in 
August 1992 which showed that he was thought to have 
displayed patterns of poor conduct, but that there was no 
evidence of a mental disease or defect of psychiatric 
significance or sufficient severity to warrant discharge 
through medical channels.  Upon examination in August 1992, 
his psychiatric condition was noted to be normal.  

A VA examination report, dated in January 1993, indicated 
that the veteran's neurological and psychiatric systems were 
normal.  A VA neuropsychiatric examination report, dated in 
September 1994, contained a diagnosis of headaches.  

At the time of the RO's October 1997 denial of the claim, 
there was no competent evidence showing that the veteran had 
a psychiatric disorder, or that such a disorder was related 
to his service.

Evidence received since the RO's October 1997 decision 
includes VA reports, reports from the Onslow County 
Behavioral Healthcare Service (OCBHS), and medical reports 
created in association with a state disability determination, 
dated between 1995 and 2003.  These reports show that the 
veteran has been given diagnoses of major depression, 
dysthymic disorder, PTSD, cocaine dependence, alcohol 
dependence and polysubstance dependence.  A January 2001 
statement from a OCBHS social worker shows that she wrote 
that the veteran's diagnoses were cocaine dependence, major 
depression and PTSD, and that, "At this time, it appears 
that [the veteran] began experiencing symptoms shortly after 
his service in the Gulf War, especially after his Experiences 
beginning on 1-3-91."  She stated that the veteran's 
symptoms have resulted in episodes of chemical and alcohol 
abuse.  A February 2003 VA hospital treatment report contains 
an impression of "depression, unresolved issues related to 
military experience."  

This evidence was not of record at the time of the RO's 
October 1997 decision and is "new" within the meaning of 38 
C.F.R. § 3.156.  In addition, the Board finds that this 
evidence is material evidence, as it relates to an 
unestablished fact necessary to substantiate the claim.  
Specifically, the evidence contains competent diagnoses of 
psychiatric disorders, and evidence associating the veteran's 
psychiatric symptoms with his military service.  The Board 
therefore finds that the newly submitted evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156.  The 
claim is therefore reopened.

The issue of entitlement to service connection for a 
psychiatric disorder other than PTSD is addressed in the 
REMAND portion of the decision below.

Entitlement to service connection for PTSD.

Legal Criteria. Service connection for PTSD requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a link, or causal nexus, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).

Furthermore, if the claimant did not engage in combat with 
the enemy, or the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding noncombat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  See 
Fossie v. West, 12 Vet. App. 1, 6 (1998), wherein the Court 
stated, "If the veteran engaged in combat, his lay testimony 
regarding stressors will be accepted as conclusive evidence 
of the presence of in-service stressors.  38 U.S.C. 1154(b); 
38 C.F.R. § 3.304(f).  If, however, the veteran was not 
engaged in combat, he must introduce corroborative evidence 
of his claimed in-service stressors."

As previously stated, the veteran has presented a claim for a 
psychiatric disorder (other than PTSD), and the Board has 
reopened and remanded this claim for additional development.  
The veteran also claims service connection for PTSD, and the 
medical evidence reflects that he has been diagnosed with 
PTSD.  The diagnosis of PTSD forms the basis of a new claim.  
See Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996) 
(concluding that a claim based on a diagnosis of a new mental 
disorder is a new claim).

Factual background.  The veteran asserts that he served in 
combat during his service in Southwest Asia.  A review of his 
written PTSD stressor statement, received in March 2001, 
shows that he reported killing people, seeing "death all 
around me," and "having to fear for my life."  No specific 
dates or places were provided.  During his November 2004 
hearing he stated that he had participated in hand-to-hand 
combat "for three days" in late February 1991, and that he 
shot several Iraqis.  

The record establishes that the veteran's MOS (military 
occupation specialty) was MANPADS (man portable air defense 
system) crewmember, and that his awards include the Southwest 
Asia Service Medal with three bronze service stars, and the 
Kuwait Liberation Medal.  The veteran's personnel file 
indicates that he had four months of temporary duty in Saudi 
Arabia.  The March 2004 supplemental statement of the case 
states that the veteran has been determined to have served 
with Battery C, 6th Battalion, 3rd Air Defense Artillery 
during Operation Desert Shield/Desert Storm.  

The Board finds that the evidence does not show that the 
veteran participated in combat.  The veteran is not shown to 
have received commendations or awards that warrant the 
conclusion that he participated in combat, see VAOPGCPREC 12-
99 at para. 12, 65 Fed. Reg. 6256-6258 (2000); VBA's 
Adjudication Procedure Manual, M21-1, Part VI, para. 
11.38(b)(1), and there is no other evidence sufficient to 
show participation in combat.  In this regard, the veteran's 
personnel file shows that he participated in three campaigns: 
the Defense of Saudi Arabia, the Liberation and Defense of 
Kuwait, and the Southwest Asia Ceasefire.  However, the 
nature and extent of the veteran's participation in the 
campaigns is not described.  Under the circumstances, the 
Board declines to afford this entry the same weight as the 
commendations or awards which may show combat.  See 
VAOPGCPREC 12-99 at para. 12, M21-1, Part VI, para. 
11.38(b)(1); see generally Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993) (holding that it is the distressing event, rather 
than the mere presence in a "combat zone," which may 
constitute a valid stressor for purposes of supporting a 
diagnosis of PTSD).  In addition, the Board finds that these 
notations are of less weight when considering the other 
evidence in the veteran's service records, which contain 
specific information as to his duty as a MANPADS crewmember 
with an air defense artillery unit.  In this regard, a unit 
history for the 6th Battalion, 3rd ADA (air defense 
artillery), 1st Armored Division (hereinafter "6-3 ADA"), 
received in April 2002, indicates that the battalion provided 
air cover support for a brigade of the 1st Armored Division, 
that 6-3 ADA did not fire any weapons in air defense mode, 
and the unit history does not show that any member of 6-3 ADA 
participated in combat or that that unit sustained any 
casualties.  Based on the foregoing, the Board finds that the 
evidence does not show that the veteran participated in 
combat.  See Cohen v. Brown, 10 Vet. App. 128, 145 (1997).  
In reaching this determination, the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against a finding of participation in 
combat, the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); VAOPGCPREC 12-99.

As it is not shown the veteran engaged in combat, his 
assertions of service stressors are not sufficient to 
establish the occurrence of such events.  Rather, his alleged 
service stressors must be established by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); 
Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 
Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  
Furthermore, the Board notes that the Court has held that a 
diagnosis of PTSD, related to service, based on an 
examination which relied upon an unverified history, is 
inadequate.  Cohen, 10 Vet. App. at 140; West v. Brown, 7 
Vet. App. 70, 77 (1994).  

The Court has held that it is not an impossible or onerous 
task for appellants who claim entitlement to service 
connection for PTSD to supply the names, dates and places of 
events claimed to support a PTSD stressor.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); see also Hayes v. 
Brown, 5 Vet. App. 60, 68 (1993); M21-1, para. 11.38(f)(2).  
In this case, the veteran has not provided the names, dates 
or places of events within the meaning of Wood.  In addition, 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) has provided a unit history which does not 
corroborate any of the claimed stressors.  In summary, there 
is insufficient credible supporting evidence of any claimed 
in-service stressor.  Although the Board has considered the 
veteran's statements, the Board finds that the veteran's 
service records, which were created contemporaneously with 
his service, and the other evidence of record, are more 
probative of this matter.  Based on the foregoing, the Board 
finds that the preponderance of the evidence is against the 
claim, and that the claim for PTSD must be denied.  


ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder (other than PTSD) is reopened.  

Service connection for PTSD is denied.


REMAND

At his hearing, the veteran reported recently receiving 
treatment at VA facility at "Curry Point, Maryland."  These 
more recent records have not yet been associated with the 
claims folder.  These records should be obtained.  

As noted above, the only competent opinion as to the etiology 
of the veteran's psychiatric disorder (other than PTSD) is a 
January 2001 statement from a OCBHS social worker.  Because a 
VA etiological opinion has not yet been obtained, and the 
social worker's opinion is not shown to have been based on a 
review of the claims folder, an examination should be 
scheduled to address the etiology of the veteran's 
psychiatric disorder.

This case is hereby REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

1.  The RO should request the veteran to 
identify all medical providers who have 
treated him for an acquired psychiatric 
disability, not already associated with 
the claims file.  After securing any 
necessary release, the RO should obtain 
medical records from all sources 
identified by the veteran, including VA 
outpatient treatment records from the VA 
facility reportedly at Curry Point, 
Maryland.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The veteran and his representative 
should also be informed of the negative 
results.  38 C.F.R. § 3.159.

2.  The RO should arrange for the veteran 
to be scheduled for an examination to 
determine the current nature, severity, 
etiology, and the date of onset of all 
psychiatric disorders (other than PTSD) 
which the veteran has manifested.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  The examiner should 
respond to the following:

Based on whole history and current 
examination, provide a diagnosis or 
diagnoses for all psychiatric 
pathology for the veteran (other 
than PTSD) and the date of onset for 
each condition diagnosed.

Is it at least as likely as not that 
any current psychiatric disorder 
(other than PTSD) began during the 
veteran's military service or is due 
to such service?

3.  The RO should then readjudicate the 
issue on appeal.  In so doing, the RO is 
to consider all evidence and information 
added to the record since the last 
supplemental statement of the case.  In 
the event the benefit sought is not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue on appeal.  An 
appropriate time should be allowed for a 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


